Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 29 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US2019/0345717) in view of ‘009 (KR 100760009) and Park (US2020/0071932).
For claim 1, Kang et al. discloses a non-slip reinforcing bar coupler (fig. 1) comprising: a coupler body (100) having an insertion hole (A) formed at both sides thereof, a stopper ([0110] separation membrane) formed at a center of the inside thereof, and a thread formed on surfaces of both sides thereof; a cap (400) having an insertion hole formed at one side thereof, a cap body having a thread for screw-coupling with the thread of the coupler body formed on a surface of the other side thereof, and an inclined surface (fig. 10, C) formed on an inner surface of the insertion hole thereof; a locker (300) having a certain number of pressing pieces having a cross section of an arc shape, a spike (fig. 7, 330) protruding from an inner surface of the pressing piece, and an outer inclined surface (B) formed on a front outer surface of the pressing piece at the same inclination as the inclined surface of the cap, the rear side of the locker being inserted into the cap while making contact with the body; and a support member (600)  located between the coupler body and the locker, wherein: the support member is a separate part fastened between the body and the locker; the support member comprises a contact plate having an insertion hole formed at the center thereof, and a buckling flange protruding to one side of the contact plate, the contact plate and the buckling flange being integrally formed to have a cylindrical shape with one side thereof open and the contact plate and the buckling flange having an orthogonal L-shaped cross section; the support member converts a tightening force of the cap into a compressive force of the locker against a reinforcing bar through the buckling flange as the cap is tightened, and simultaneously, maintains the tightening force of the cap through a surface contact of the contact plate with the coupler body or the locker; and as the cap is continuously tightened, and the locker moves in a direction of the body in response to the deformation to increase the compressive force against the reinforcing bar and the tightening force of the cap (inherent).
Kang et al. does not disclose that the thread of the coupler body is formed on an outer surface of both sides and that the thread of the cap is formed in the inner surface of the other side thereof or that the support member is deformed when the cap is tightened such that as the cap is tightened, deformation such as buckling or crushing occurs on the buckling flange of the support member.
‘009 discloses a bar coupler (fig. 1) comprising a coupler body (20) having an insertion hole formed at both sides thereof, a thread (22) formed on outer surfaces of both sides thereof and a cap (40) having an insertion hole formed at one side thereof, a cap body having a thread (42) for screw-coupling with the thread of the coupler body formed on an inner surface of the other side thereof.
Park discloses a bar coupler (fig. 6) comprising a coupler body (120), a locker (160) and a support member (140) comprising a contact plate having an insertion hole formed at the center thereof, wherein the support member is deformable/elastic [0087].
For claim 2, the combination discloses that the locker further comprises a coupling ring (Kang et al. [0060]) inserted into a groove of an outer surface of the pressing piece to gather the pressing pieces and maintain a pipe shape; and an open ring (fig. 4, a combination of 200 and 600 is inserted into 310) having a ring shape and inserted into the pressing pieces to spread the front side of each pressing piece.
For claim 5, the combination discloses that the locker (Kang et al. figs. 6a-b) has an inner inclined surface formed on a front inner surface thereof (bevel at tip).
For claim 7, the combination discloses that the cap comprises a tool fastening portion (Kang et al. fig. 9) formed on an outer surface thereof to rotate the cap by a tool.
For claim 8, the combination discloses a spring (Kang et al. fig. 4, 200) inserted into an open one side of the support member and elastically supporting the locker.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US2019/0345717) in view of ‘009 (KR 100760009) and Park (US2020/0071932) as set forth in the rejection of claim 1, and further in view of Weaver (US Patent No. 7,878,730).
For claim 4, the combination does not disclose that the coupler body has check holes perforated to the inside of the insertion hole in the opposite directions to each other at both sides of the stopper of the coupler body.
Weaver discloses a coupler body (fig. 5A) with check/weep holes (4) perforated to the inside of the insertion hole in the opposite directions to each other at both sides of the stopper (8) of the coupler body.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add check/weep holes perforated to the inside of the insertion hole in the opposite directions to each other at both sides of the stopper of the coupler body of the combination as made obvious by Weaver to provide a means to check if the rebar has reached the stopper and to help with fluid drainage. 

Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a bar coupler having all the limitations set forth in claims 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633